Given, J.
i. practice: rejSs-dismtion of court. I. In impaneling the jury, one Young was called as talesman, and, after examination, was passed for cause. Afterward, and after another juror had been examined and pagge(j for eaasej and another peremptory challenge made, the defendant asked leave to further examine Mr. Young for cause, to show that he had served in that court as. talesman within one year, counsel stating that that “fact was overlooked in the examination for cause.” The court refused the leave asked, and thereupon the defendant challenged Mr. Young peremptorily, and thereafter exercised his only remaining peremptory challenge. The appellant assigns this refusal as error. It is conceded that it was within the discretion of the court whether to grant the leave asked. There is nothing appearing to show an abuse of that discretion, therefore the judgment can not be disturbed on this ground.
The appellant complains of certain rulings of the court sustaining objections to questions put by him to the witnesses.. They are not questions that will necessarily arise upon a retrial, and, as we conclude that the case must be reversed, it is unnecessary that we consider those questions.
*5752. Seduction: prosecutrix' instruction^ t°jury. *574In the eighth paragraph of the charge, the court, *575after instructing that the prosecutrix was presumed to have had a previously chaste character, " arid that the burden was on the defendant overcome this presumption, instructed as follows: “In this case there has been evidence offered tending to show that the prosecutrix, sometime prior to the time of the alleged seduction, had sexual intercourse with one Lee "Wilbur; and, if you believe this, then she would be of unchaste character at the time of the alleged seduction by defendant, unless she had reformed, and then he could not be convicted.” No evidence whatever was offered by the state with a view to establish reformation. The prosecution was upon the basis that the prosecutrix had always been of chaste character up to the time of the alleged seduction. While the instruction states the law correctly, we think it was inapplicable to this case, as there was no claim nor evidence of reformation.
of preparations for marriage. III. Another error appearing in the record demands attention, though not assigned as error nor argued. In criminal cases we are required ¡ to consider all errors appearing an the _ record.
The prosecutrix having testified that she did get ready to marry the defendant; that she did up her sewing, and had everything ready; and that her sister stayed at home, and sewed steadily for her for a week, counsel for the defendant objected “to anything that she and her sister did, as being incompetent and immaterial,” which objection was overruled. The objection is hardly as explicit and well-timed as it should have been, but the defendant fairly "raises the question of the right of the state to prove preparations by the prosecutrix for marrying the defendant. In State v. Lenihan, 88 Iowa, 670, this court held that such evidence was not admissible in a prosecution of this kind.
For the errors pointed out, the judgment of the district court is reversed.